Exhibit 10.85.7

 

SEVENTH AMENDMENT TO

CREDIT AGREEMENT

 

Dated as of March 31, 2004

 

This Seventh Amendment to Credit Agreement (this “Amendment”) is entered into by
and between MICROSEMI CORPORATION (“Borrower”) the several financial
institutions party to the Credit Agreement referred to below (collectively, the
“Lenders”; individually a “Lender”) and COMERICA BANK (successor by merger to
Comerica Bank-California) as administrative agent for the Lenders
(“Administrative Agent”) as of March 31, 2004.

 

RECITALS

 

This Amendment is entered into upon the basis of the following facts and
understandings of the parties, which facts and understandings are acknowledged
by the parties to be true and accurate:

 

Borrower, Administrative Agent and Lenders have previously entered into that
certain Credit Agreement, dated as of April 2, 1999 as previously amended. The
Credit Agreement, as amended, modified, revised or restated from time to time
shall be referred to herein as the “Credit Agreement.”

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as set forth below.

 

AGREEMENT

 

1. Incorporation by Reference. The Recitals and the documents referred to
therein are incorporated herein by this reference. Except as otherwise noted,
the terms not defined herein shall have the meaning set forth in the Credit
Agreement.

 

2. Amendment to the Credit Agreement. Subject to the satisfaction of the
conditions precedent as set forth in Section 3 hereof, the Credit Agreement is
hereby modified as set forth below.

 

(a) The preamble to the Credit Agreement is hereby amended by deleting “Comerica
Bank-California” and replacing it with “Comerica Bank”.

 

(b) The last sentence of the first paragraph of Section 2.7 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

“Except for that letter of credit # 582829-42 for $400,000.00 issued by Comerica
for the benefit of the Safety National Casualty Corporation dated May 6, 2003,
which expires on March 31, 2005, in no event shall any Letter of Credit have an
expiration date later than the Stated Maturity Date.”

 

3. Legal Effect. Except as specifically set forth in this Amendment, all of the
terms and conditions of the Credit Agreement remain in full force and effect.
Except as expressly set forth herein, the execution, delivery, and performance
of this Amendment shall not operate as a waiver of, or as an amendment of, any
right, power, or remedy of the Administrative Agent or the Lenders under the
Credit Agreement, as in effect prior to the date hereof. Borrower ratifies and
reaffirms the continuing effectiveness of all promissory notes, guaranties,
security agreements, mortgages, deeds of trust, environmental agreements, and
all other instruments, documents and agreements entered into in connection with
the Credit Agreement. Borrower represents and warrants that the Representations
and Warranties contained in the Credit Agreement are true and correct as of the
date of this Amendment, and that no Event of Default has occurred and is
continuing. The effectiveness of this Amendment and each of the documents,
instruments and agreements entered into in connection with this Amendment,
including without limit any replacement promissory note entered into in
connection herewith, is conditioned upon

 



--------------------------------------------------------------------------------

receipt by The Administrative Agent of this Amendment, any other documents and
completion of such other matters which the Administrative Agent may require to
carry out the terms hereof.

 

4. Miscellaneous Provisions.

 

(a) This is an integrated Amendment and supersedes all prior negotiations and
agreements regarding the subject matter hereof. All amendments hereto must be in
writing and signed by the parties.

 

(b) This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

IN WITNESS WHEREOF, the parties have agreed as of the date first set forth
above.

 

MICROSEMI CORPORATION

     

COMERICA BANK, as Administrative Agent

By:   /s/    DAVID R. SONKSEN               By:   /s/    ELISABETH C.
SCHUTZ            

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Name:

  David R. Sonksen      

Name:

  Elisabeth C. Schutz

Title:

  Executive Vice President and Chief Financial Officer      

Title:

  Vice President        

COMERICA BANK, as a Lender

            By:   /s/    ELISABETH C. SCHUTZ                        

--------------------------------------------------------------------------------

           

Name:

  Elisabeth C. Schutz            

Title:

  Vice President

 